—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered September 2, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree (two counts), and conspiracy in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 35 years to life, unanimously affirmed.
We find no violation of defendant’s right to be free from *402double jeopardy in connection with defendant’s conviction of Federal and State charges. His conviction in Federal court was for conspiracy to commit money laundering and the substantive crime of money laundering, crimes with distinct elements from those present here and which reflect “provisions * * * designed to prevent very different kinds of harm or evil” (CPL 40.20 [2] [b]).
The court’s charge on constructive possession, read as a whole, adequately conveyed the correct standard to the jury (see, People v Fields, 87 NY2d 821; People v Manini, 79 NY2d 561, 564).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ. [As amended by unpublished order entered May 31, 2001.]